Rich Walker was convicted in the district court of Oklahoma county of the crime of illegal possession of narcotic drugs, alleged to have been committed in said county on the 9th day of February, 1921. On a trial to a jury in April, 1921, a verdict of guilty was returned with punishment fixed as above stated. Judgment was rendered in conformity with the verdict on the 23d day of April, 1921.
Case-made and petition in error were filed in this court on the 15th day of September, 1921. The case was submitted on the 6th day of December, 1922, at which time no appearance was made by counsel representing plaintiff in error to orally argue the cause. No brief has been filed in behalf of the plaintiff in error.
Rule 9 of this court (12 Okla. Cr. viii, 165 P. x) provides:
"When no counsel appears, and no briefs are filed, the court will examine the pleadings, the instructions of the court *Page 336 
and the exceptions taken thereto, and the judgment and sentence, and, if no prejudicial error appears, will affirm the judgment."
An examination of the pleadings, instructions, and judgment and sentence discloses no prejudicial error, and the judgment is accordingly affirmed.